DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a terahertz-wave generation method using a non-linear optical crystal, involving making pump light incident on the crystal so that a peak excited power density is equal to or greater than a predetermined lasing threshold and equal to or less than a predetermined damage threshold, an average excited power density is equal to or less than a predetermined photorefractive occurrence threshold, the pump light having a pulse width of 10ps-1ns and a repetition frequency of 1 kHz or more.
In the prior art, Aiko (US 20180031469 A1), Kawase (US 6,697,186 B2), Ikari (US 20090251767 A1), Hayashi (Hayashi et al., “Ultrabright Continuously Tunable Terahertz-Wave Generation at Room Temperature”, Scientific Reports 4:5045 DOI:10.1038/srep05045, 2014), Takida (Takida et al, “Frequency-Domain Spectroscopy Using High-Power Tunable THz-Wave Sources:Towards THz Sensing and Detector Sensitivity Calibration”, Proc of Spie Vol. 10210, 102100W-1, 2017) and Matsukawa (Matsukawa et al, “Pump-Beam-Induced Optical Damage Depended on Repetition Frequency and Pulse Width in 4-Dimethylamino-N-methyl-4-Stilbazolium Tosylate Crystal”, Applied Physics Letters 103, 0233202, 2013) teach a method of terahertz .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881